Case 1:20-cr-00388-DLC Document 12 Filed 08/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

 

me ee ee xX
UNITED STATES OF AMERICA : 20Cr0388 (DLC)
_y- : um ORDER
USDC SDNY

VLADIMIR REYES and PEDRO REYNOSO,

. DOCUMENT

Defendants. : ELECTRONICALLY FILED

: POC #:
mee en X || paTE FILED: Bl6/2-622 |}.
DENISE COTE, District Judge:

On August 6, 2020, this Court held a telephone conference
with Government counsel and counsel for defendants Vladimir
Reyes and Pedro Reynoso. As set forth on the record, it is
hereby

ORDERED that the Magistrate Judge’s August 5, 2020 orders
releasing defendants Vladimir Reyes and Pedro Reynoso on bail
are STAYED.

Dated: New York, New York
August 6, 2020 . J
| - f i i
4 i Fis
Mberass is le
DENISE COTE
United States District Judge

 
